Bullard, J.,

delivered the opinion of the court.
The appellant assigns for errors apparent on the face of the record, first, that the plea of Hyams to the jurisdiction of the court was improperly overruled, and second, that the judgment is in solido, on a joint obligation.
I. The first assignment, we think, cannot avail the party. The obligation on which the suit is brought, is manifestly a joint one, and the 2080th article of the La. Code, requires that “ in every suit on a joint'contract, all the obligors must be made defendants, and no judgment can be found against any, un^ess it can be proved that all joined in the obligation, or are by law presumed to have done so.” When several persons, residing in different parishes, contract a joint obligation, the °bligee would be altogether without remedy against either, if each could avail himself of his privilege to be sued onlv x c? «> within his own parish. We are bound to consider a case of jomt obligation as an exception to the rule, rather than to 0™ such effect to a law regulating the jurisdiction of the' 0 <_< v> courts ratione personarum, as would effectually render nugatory su°h joint obligations. Parties contracting under such circumstances, may rather be considered as having waived their y , J, ° personal privilege.
II. The second assignment is well taken, and we presume the judgment was entered up in solido through inadvertence. But we think ourselves bound to amend in this particular.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be reversed, and that the *525plaintiffs recover from each of the defendants, the sum of six hundred and one dollars seventy-five cents, with legal interest on the amount of the note from the 29th of February, 1884, and costs in the District Court, and that the plaintiffs and appellants pay the costs of appeal.